DETAILED ACTION
This office action is in response to the application filed on 19 March 2020. Claims 1-9 are pending and are examined. Claims 10-19 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Election/Restrictions
Applicant’s election, made without traverse, of Group 1 (including Claims 1-9) in the reply filed on 29 June 2022 is acknowledged.
Drawings
The drawings are objected to because Fig. 1 is missing element 3 (see page 7 of the Specification describing element 3 in at least Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 8-9 are objected to because of the following informalities:  
Regarding Claim 2, the third line of the claim, the claim recites, “the axial position” (i.e., lacking clear antecedent basis).  For purposes of examination, the first occurrence of the limitation will be reasonably interpreted as - - an axial position - - .
Regarding Claim 2, last line of the claim, the claim recites, “a second screw” without making reference to or introducing a first screw. Therefore, the limitation will be reasonably interpreted as either - - a screw - - or - - a first screw - - .  However, Applicant is invited to amend the claim in any clear way that removes this objection.  Examiner also notes that since Claim 6 also recites “the second screw” and depends from Claim 2, please ensure that this language is consistently amended as well.
Regarding Claim 8, the second line of the claim recites “the inner wall” (i.e., lacking clear antecedent basis).  For purposes of examination, the first occurrence of the limitation will be reasonably interpreted as - - an inner wall - - .
Regarding Claim 9, the second line of the claim recites “the key” (i.e., lacking clear antecedent basis).  For purposes of examination, the first occurrence of the limitation will be reasonably interpreted as - - a key - - .
Regarding Claim 9, the last two lines of the claim recites, “the axial limit portion” (i.e., lacking clear antecedent basis).  For purposes of examination, the first occurrence of the limitation will be reasonably interpreted as - - an axial limit portion - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weidner et al., US Patent No.: 9,638,886 B1, hereby Weidner.
Regarding Claim 1, Weidner discloses a thermal imaging device (Figs. 1a-1b), wherein the thermal imaging device comprises:
“a housing comprising a front housing (Fig. 1a, element 102); 
a lens mount (Figs. 1-2, element 120), fixedly connected to the front housing (Figs. 1-2, element 120, visually disclosing the lens attached to front housing), and wherein a sealing gasket (Fig. 2, element 290) is provided between the front housing and the lens mount (see Figs. 1-2); 
a lens (Fig. 3, elements 220 and/or 222), threaded with the lens mount (see Figs. 3 and 6, in which the lens is attached to the lens frame (element 230)); a manual lens focusing structure (Fig. 1a, element 130, disclosing a focus wheel assembly) comprising a focusing wheel and an axial positioning structure, wherein the focusing wheel and the lens are connected to each other in a manner of synchronous rotation and relative axial movement; the axial positioning structure axially positions the focusing wheel (Figs. 1-3 and 6, and col. 5, lines 53-57, disclosing “focus wheel assembly 130 coupled to the infrared lens assembly 104 that is configured to move at least one lens of the infrared lens assembly so as to manually to adjust the focus”).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner, in view of Woolfenden et al., US Patent Application Publication No.: 2017/0257577 A1, hereby Woolfenden.
Weidner discloses the invention substantially as claimed. Regarding Claim 7, Weidner discloses: 
“wherein the focusing wheel is connected to the lens in a synchronous rotation manner (Figs. 1-3 and 6, and col. 5, lines 53-57, disclosing “focus wheel assembly 130 coupled to the infrared lens assembly 104 that is configured to move at least one lens of the infrared lens assembly so as to manually to adjust the focus”). . . .”
However, although Weidner does not expressly disclose the claimed keyway fit, Woolfenden does expressly disclose the following:
“wherein the focusing wheel is connected to the lens in a synchronous rotation manner through a keyway fit (Fig. 6 elements 602, 603, 604, 605, 614, and 624, and paragraphs [0073]-[0075], disclosing a housing with stops, an infrared lens assembly, a groove (i.e., keyway fit), focus ring, and inner gear (which may also be reasonably interpreted as a keyway fit); see also Fig. 7, elements 713-715, 724, and 725, and paragraph [0080]; see also Figs. 1-2 and 8).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Weidner and Woolfenden (hereby Weidner-Woolfenden), to modify the thermal imaging device of Weidner to use the claimed keyway fit as in Woolfenden. The motivation for doing so would have been to create the advantage of providing secure engagement between structural components of the imaging device while simultaneously allowing for rotation (see Woolfenden, Figs. 6-7, and paragraphs [0073]-[0075] and [0080]).
Regarding Claim 8, Weidner-Woolfenden discloses:
“wherein a key is provided on an outer periphery of the lens, the inner wall of the focusing wheel is provided with an axial straight groove, the key and the axial straight groove mate with each other, the key can slide axially within the axial straight groove (Woolfenden, Fig. 6, elements 602, 603, 604, 605, 614, and 624, and paragraphs [0073]-[0075], disclosing a housing with stops, an infrared lens assembly, a groove, focus ring, and inner gear; the groove and inner gear may act in relationship with one another and is recognized as an equivalent to the claimed key and axial straight groove; see also Fig. 7, elements 713-715, 724, and 725, and paragraph [0080]; see also Figs. 1-2 and 8).”	The motivation that was utilized in Claim 7 applies equally as well here.
Moreover, all of the elements are known in the prior art, and combining the elements according to known techniques/methods ready for improvement would yield predictable results of providing secure engagement while also allowing for ease of movement between components.
Regarding Claim 9, Weidner-Woolfenden discloses:
“wherein a rear end face of the lens mates with the lens mount to form a rear axial limit of the lens; the key of the lens mates with the axial limit portion of the focusing wheel to form a front axial limit of the lens (Woolfenden, Fig. 6, and paragraph [0075], disclosing the infrared lens assembly (element 604) can be threadably engaged with sensor can (element 660); Fig. 6, elements 602, 603, 604, 605, 614, and 624, and paragraphs [0073]-[0075], disclosing a housing with stops (to limit the rotation of the focus ring and the infrared lens assembly) an infrared lens assembly, a groove (i.e., key), focus ring, and inner gear; the groove and inner gear may act in relationship with one another and is recognized as an equivalent to the claimed key and axial limit portion of the focusing wheel; see also Fig. 7, elements 713-715, 724, and 725, and paragraphs [0078] and [0080]; see also Figs. 1-2 and 8).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Weidner-Woolfenden, to modify the thermal imaging device of Weidner to use the claimed key and front and rear axial limits of the lens as in Woolfenden. The motivation for doing so would have been to create the advantage of not only limiting rotation of the focus ring but also limit rotation of the inner gear and infrared lens assembly (see Woolfenden, Figs. 6-7, and paragraphs [0073]-[0075], [0078], and [0080]).
Moreover, all of the elements are known in the prior art, and combining the elements according to known techniques/methods ready for improvement would yield predictable results of not only providing ease of movement between components but also to allow for controlled and precise rotation.
Claim Rejections - 35 USC § 103
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner-Woolfenden, and in further view of Loukusa et al., US Patent Application Publication No.: 2014/0267879 A1, hereby Loukusa.
Regarding Claim 2, Weidner-Woolfenden discloses: 
“wherein the axial positioning structure (Weidner, Figs. 1-3 and 6, and col. 5, lines 53-57, disclosing “focus wheel assembly 130 coupled to the infrared lens assembly 104 that is configured to move at least one lens of the infrared lens assembly so as to manually to adjust the focus”) comprises a limit seat and a rotating ring, the limit seat is fixedly connected to the housing, the rotating ring is rotatably sleeved on a radially outer side of the limit seat, and the axial position of the rotating ring relative to the limit seat is limited, wherein the focusing wheel is integrally connected with the rotating ring; the limit seat is fixed to the housing by a (Woolfenden, Fig. 6, elements 602, 603, 604, 605, 614, and 624, and paragraphs [0073]-[0075], disclosing a housing with stops (to limit the rotation of the focus ring and the infrared lens assembly) an infrared lens assembly, a groove, focus ring, and inner gear; see also Fig. 7, elements 713-715, 724, and 725, and paragraphs [0078] and [0080]; see also Figs. 1-2 and 8) . . . .”
The motivation that was utilized in Claim 9 applies equally as well here.
However, although Weidner-Woolfenden does not expressly disclose the claimed screw, Loukusa does expressly disclose the following:
“. . . ; the limit seat is fixed to the housing by a second screw (Figs. 1a-2b, and paragraph [0021], disclosing “a focus wheel assembly 220 comprising a base portion 222, through which fasteners 230 extend for securing the assembly 220 to a camera”).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Weidner-Woolfenden and Loukusa (hereby Weidner-Woolfenden-Loukusa), to modify the thermal imaging device of Weidner-Woolfenden to use the claimed screw as in Loukusa. The motivation for doing so would have been to create the advantage of providing for additional secure attachment (see Loukusa, Figs. 1a-2b, and paragraph [0021]).
Regarding Claim 5, Weidner-Woolfenden-Loukusa discloses:
“wherein a . . . groove is provided on a radially outer periphery of the limit seat (Woolfenden, Fig. 6, elements 602, 603, 604, 605, 614, and 624, and paragraphs [0073]-[0075], disclosing a housing with stops (to limit the rotation of the focus ring and the infrared lens assembly) an infrared lens assembly, a groove, focus ring, and inner gear; see also Fig. 7, elements 713-715, 724, and 725, and paragraphs [0078] and [0080]; see also Figs. 1-2 and 8).”
Although the art of record does not specifically disclose a grease groove, Woolfenden clearly discloses use of gears and grooves for ease of movement (see Woolfenden, Figs. 6-7), in which it would have been obvious to one of ordinary skill to use known and desirable means for facilitating that movement. Furthermore, it is well within the level of one of ordinary skill in the art to choose any suitable and standard method of easing motion, including the addition of grease thereon, which is well within the teachings of Weidner-Woolfenden-Loukusa (OFFICIAL NOTICE).
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose imaging devices with focusing features. For example, the following references show similar features in the claims, although not relied upon: Weidner (US 9,632,392 B1), Figs. 1-7; Gainer (US 2013/0129335 A1), Figs. 1-5; Chiang (US 2007/0196094 A1), Figs. 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482